DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 6/30/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-4, 7-10 stand rejected. Claims 5-6 are cancelled. Claims 1-4, 7-10 are pending.

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. Applicant argues on Pg9Pr3 that “the claimed invention does not require the controller to control connection and disconnection”. The Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not requiring a controller to control connection and disconnection) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Furthermore, any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977)

Applicant further argues on Pg9Pr2 that “Therefore, when in use, there is no change of a distance between the power source 162 and the light sources 130/140.” The Examiner notes that Applicant’s amendments to the claims has warranted new 112(b) rejections, as the limitations are unclear as to what the breadth of “vicinity” and “being close to” is. Further details are provided in the 112 claim rejection below.

Response to Amendment
Specification
Applicant’s original disclosure is objected to for failing to provide sufficient support for the claimed subject matter of “and the power reception unit is being away from the power feeding unit”. Further details can be found in the 112(a) rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 line 26 recites “and the power reception unit is being away from the power feeding unit”. Applicant’s original disclosure fails to provide sufficient written description for the claimed subject matter. The Remarks Pg 7 point (3) references Fig. 1 and Pr. 40 to suggest support for the amendment. The Examiner respectfully disagrees as the Pr. 40 indicates 
For example, the light source units 40 may be configured to be lighted only while power is being fed from the power feeding unit 54. In other words, the light source units 40 may be configured not to be lighted while power is not being fed from the power feeding unit 54 and configured not to be lighted when the light source units 40 are detached from the coupler holder 52. This prevents the ultraviolet light from the light source units 40 from leaking outside when the coupler 30 is attached to the blood purifier 20.

The bolded portion indicates that the light source may be configured not to be lighted while power is not being fed to them, and further in a separate clause, configured to not be lighted when the light sources are detached from the coupler holder. The passage, however, does not indicate that power is not received when the supply side coupler and discharge side coupler are both detached from the coupler holder and is away from the power feeding unit simultaneously.
Dependent claims not mentioned above are rejected for their dependency on rejected independent claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “in a vicinity” in claim 1 line 16 is a relative term which renders the claim indefinite. The term “in a vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Similar issue in line 22 “…being close to…”
Dependent claims not mentioned above are rejected for their dependency on rejected independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ogoshi et al. (JP2014097197 – A Blood Purification System; hereinafter “Ogoshi”. A translation has been provided and mapped to.) in view of Rasooly et al. (US2013/0303996; hereinafter “Rasooly”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 1-4, 7-9; Ogoshi discloses a blood purification device for controlling and supplying a dialysis solution to a blood purifier, comprising:
a control device that controls supply of the dialysis solution to the blood purifier (See Ogoshi Fig. 4; Pr. 23-24; dialysis monitoring device 1 has a dialyzer 17 that performs a dialysis treatment on a patient by supplying the dialysate from a supply device 2 into the dialyzer 17);
a dialysis solution supply tube in which the dialysis solution flows from the control device toward the blood purifier (See Ogoshi Fig. 4, 6; Pr. 23-24; dialyzer 17 has a blood inlet 17a, blood outlet 17b, dialysate inlet 17c, and dialysate outlet 17d. The dialysate solution flows into the dialyzer through inlet line L1 from supply device 2);
a dialysis solution discharge tube in which the dialysis solution flows from the blood purifier toward the control device (See Ogoshi Fig. 4, 6; Pr. 23-24, 38; dialyzer 17 has a blood inlet 17a, blood outlet 17b, dialysate inlet 17c, and dialysate outlet 17d. The dialysate solution flows out of the dialyzer through dialysate outlet 17d and back towards dialysate outlet line L2 back towards the supply device 2);
 a supply side coupler that connects between the dialysis solution supply tube and a dialysis solution inflow pipe of the blood purifier (See Ogoshi Fig. 5-7, Pr. 23-25; coupler C1 is connected to the dialysate inlet line L1 and dialysate inlet 17c); and
a discharge side coupler that connects between the dialysis solution discharge tube and a dialysis solution outflow pipe of the blood purifier (See Ogoshi Fig. 5-7, Pr. 23-25; coupler C2 is connected to dialysate outlet line L2 and the dialysate outlet 17d), wherein the control device comprises: 
a coupler holder configured to temporarily hold the supply side coupler detached from the dialysis solution inflow pipe and the discharge side coupler detached from the dialysis solution outflow pipe (See Ogoshi Fig. 4-5; Pr. 27; coupler receiver 11).
Ogoshi does not disclose a power feeding unit arranged in a vicinity of the coupler holder; wherein at least one of the supply side coupler and the discharge side coupler comprises a light source unit configured to irradiate an interior of the coupler with ultraviolet light; and a power reception unit configured to receive power from the power feeding unit in a contactless scheme or in a contact scheme while the supply side coupler and the discharge side coupler are being held by the coupler holder and the power reception unit is being close to the power feeding unit, wherein the power reception unit is configured not to receive power from the power feeding unit while the supply side coupler and the discharge side coupler are detached from the coupler holder and the power reception unit is being away from the power feeding unit, and wherein the light source unit is lighted by using power fed from the power feeding unit when the supply side coupler and the discharge side coupler are being held by the coupler holder and is not lighted when supply side coupler and the discharge side coupler are detached from the coupler holder.
Rasooly relates to the prior art by disclosing a disinfecting system that is utilized in a catheter system for patients undergoing peritoneal dialysis (See Rasooly abstract; Pr. 1-4). Rasooly’s system discloses a power feeding unit arranged in a vicinity of the coupler holder (See Rasooly Fig. 2, 5; Pr. 25-26, 29; power source 162 provides power to the electronic subsystem 160 and/or the light sources 130 and 140. The power source may be a battery. Batteries are further capable of storing power. The power source 162 is located on the housing 150, which is utilized in vicinity of the tubing used with the patient. Pr. 31; Fig. 6; the disinfecting/sterilizing chamber may be used in a peritoneal dialysis process (i.e. where the dialysis machine is located, and thereby the coupler system).); wherein at least one of the supply side coupler and the discharge side coupler comprises a light source unit configured to irradiate an interior of the coupler with ultraviolet light (See Rasooly Fig. 2, 3, 5; Pr. 5, 15, 17-20; light source 130/140 may be a ultraviolet (UV) light source that radiates UV light through the chamber wall and along the lumen segments 120a/b); and a power reception unit configured to receive power from the power feeding unit in a contactless scheme or in a contact scheme while the supply side coupler and the discharge side coupler are being held by the coupler holder and the power reception unit is being close to the power feeding unit (See Rasooly Fig. 2, 5; Pr. 25-26, 29; power source 162 is located on the housing 150 and provides power to the electronic subsystem 160 and/or the light sources 130 and 140. Pr. 31; Fig. 6; the disinfecting/sterilizing chamber may be used in a peritoneal dialysis process (i.e. where the dialysis machine is located, and thereby the coupler system).), wherein the power reception unit is configured not to receive power from the power feeding unit while the supply side coupler and the discharge side coupler are detached from the coupler holder and the power reception unit is being away from the power feeding unit (See Rasooly Fig. 2, 5; Pr. 25-26, 29; power source 162 provides power to the electronic subsystem 160 and/or the light sources 130 and 140.), and wherein the light source unit is lighted by using power fed from the power feeding unit when the supply side coupler and the discharge side coupler are being held by the coupler holder and is not lighted when supply side coupler and the discharge side coupler are detached from the coupler holder (Rasooly Pr. 28; Fig. 4; sensor system 170 indicates isolation chamber for a sufficient period of time, the controller 180 activates the light sources to emit UV light for disinfection or sterilization. This passage indicates that power is sent to the light sources when the couplers are held in a location for a sufficient period of time. Pr. 28 further indicates -- If, at any point during the disinfection cycle, the signals form the sensor system 170 indicate disconnection (or other breach in chamber isolation), the controller can deactivate the light sources, thereby halting the disinfection cycle. Therefore, the passage further indicates when there is an interruption or disconnection (i.e. when it is in use), the system is able to halt the light source (i.e. not supply power to the light source).). 
Rasooly further contains a controller that optimizes the components in the subsystem 160, such as power consumption and other operational aspects. The controller can monitor the overall power status (e.g. battery charge level) and/or performance of the battery 162, and further can establish a “sleep” mode in which power consumption is placed at a minimum to extend battery life (See Rasooly Pr. 29; in other words, the system may be turned off or not supply power to a component when not in use.). Rasooly further indicates that patients undergoing the peritoneal dialysis treatment are highly susceptible to infection that may lead to sepsis or other health complications (See Rasooly Pr. 1-2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Ogoshi’s dialysis system that utilizes lines to transport dialysate/blood, with Rasooly’s utilization of a power source, within dialysis lines, that provides power to a UV light source when a sensor determines it has been connected for a sufficient period of time and not provide power to the UV light sources when in use for a disinfection cycle; in order to appropriately disinfect the lines to reduce the infections and sepsis that may occur (See Rasooly Pr. 1-2). Since Rasooly indicates that patients undergoing peritoneal dialysis treatment are highly susceptible to infection that may lead to sepsis or other health complications (See Rasooly Pr. 1-2).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The device according to claim 1, wherein the control device includes a power feeding terminal provided in the coupler holder, and the power reception unit includes a power receiving terminal configured to come into contact with the power feeding terminal to establish connection (See Rasooly Pr. 26; power source 162 may include a battery, thus there must be a terminal that contacts the battery in order to draw and provide power to the housing 150).
Claim 3: The device according to claim 1, wherein the supply side coupler includes a pipe connection part detachably connected to the dialysis solution inflow pipe (See Ogoshi Pr. 25-27; Fig. 5-6; couplers C1 is attached to the dialysate inlet 17c and the dialysate inlet line L1. The coupler C1 may further be detached and placed in a coupler receiver 11), the discharge side coupler includes a pipe connection part detachably connected to the dialysis solution outflow pipe (See Ogoshi Pr. 25-27; Fig. 5-6; coupler C2 is attached to the dialysate outlet 17d and the dialysate outlet line L2. The coupler C2 may further be detached and placed in a coupler receiver 11), and the light source unit is configured to irradiate the pipe connection part exposed by being detached from the dialysis solution inflow pipe or the dialysis solution outflow pipe with ultraviolet light (See combination supra. See Rasooly Fig. 2, 3, 5; Pr. 5, 15, 17-20; light source 130/140 may be an ultraviolet (UV) light source that radiates UV light through the chamber wall and along the lumen segments 120a/b).
Claim 4: The device according to claim 1, wherein the control device is configured to perform a cleaning process of circulating a cleaning solution in a route passing through the dialysis solution supply tube, the supply side coupler, the discharge side coupler, and the dialysis solution discharge tube while the supply side coupler detached from the dialysis solution inflow pipe and the discharge side coupler detached from the dialysis solution outflow pipe are connected to each other (See Ogoshi Pr. 31, 34; filtration membrane that obtains clean water (RO water) may be supplied to the dialysate supplying device 2, thus, the water may flow through the inlet lines, through the dialyzer, and out through the outlet lines), and the light source unit radiates ultraviolet light while the cleaning process is being performed (See Rasooly Fig. 2, 5; Pr. 17; the UV light sources 130/140 may be utilized in the lumen as fluid passes through the lumen).
Claim 7: The device according to claim 1, wherein the light source unit is configured to be detachable from a main part of the supply side coupler or the discharge side coupler (See Ogoshi Fig. 5-7, Pr. 23-25, 27; coupler C1 is connected to the dialysate inlet line L1 and dialysate inlet 17c. The coupler may further be detached and held onto the coupler receiver).
Claim 8: The blood purification device according to claim 1, wherein a main part of at least one of the supply side coupler and the discharge side coupler is provided with a window member that transmits ultraviolet light from the light source unit (See combination supra. See Rasooly Pr. 24-25; Fig. 2-3, 5; light sources 130/140 irradiate the lumen 120 that has the fluid passing through it. The housing 150 material that houses the equipment may further be translucent or transparent with regard to visible light).
Claim 9: The device according to claim 1, wherein at least one of the supply side coupler and the discharge side coupler includes a main part, a pipe connection part adjacent to the main part in an axial direction, and a tube connection part extending from the main part in a direction perpendicular to the axial direction so as to form an L shape (See Ogoshi Fig. 6; couplers C1 and C2 contain a pipe that is attached to the line L1 and L2. The line L1 and L2 are attached in a perpendicular manner to the coupler, forming an L shape), and the light source unit is configured to radiate ultraviolet light in the axial direction from the main part toward the pipe connection part (See combination supra. See Rasooly Fig. 2-3, 5; the light sources 130/140 irradiate the lumen 120 that is in the axial direction of the body).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ogoshi et al. (JP2014097197 – A Blood Purification System; hereinafter “Ogoshi”. A translation has been provided and mapped to.) in view of Rasooly et al. (US2013/0303996; hereinafter “Rasooly”).
Applicant’s claims are directed toward an apparatus.
Regarding claim 10; Ogoshi discloses a coupler for connecting between a dialysis solution tube for supplying or discharging a dialysis solution and a joint pipe of a blood purifier (See Ogoshi Fig. 5-7, Pr. 23-25; coupler C1 is connected to the dialysate inlet line L1 and dialysate inlet 17c. Coupler C2 is connected to dialysate outlet line L2 and the dialysate outlet 17d).
Ogoshi does not disclose comprising a light source unit configured to irradiate an interior of the coupler with ultraviolet light, wherein the light source unit includes a power reception unit configured to receive power, the light source unit is lighted by using power fed from a power feeding unit in a contactless scheme or in a contact scheme while the light source unit is being held by a coupler holder, and the light source unit does not receive power and is not lighted while the light source unit is detached from the coupler holder.
Rasooly relates to the prior art by disclosing a disinfecting system that is utilized in a catheter system for patients undergoing peritoneal dialysis (See Rasooly abstract; Pr. 1-4); and further discloses a light source unit configured to irradiate an interior of the coupler with ultraviolet light (See Rasooly Fig. 2, 3, 5; Pr. 5, 15, 17-20; light source 130/140 may be a ultraviolet (UV) light source that radiates UV light through the chamber wall and along the lumen segments 120a/b), wherein the light source unit includes a power reception unit configured to receive power, the light source unit is lighted by using power fed from a power feeding unit in a contactless scheme or in a contact scheme while the light source unit is being held by a coupler holder (See Rasooly Fig. 2, 5; Pr. 25-26, 29; power source 162 provides power to the electronic subsystem 160 and/or the light sources 130 and 140. The power source may be a battery. Batteries are further capable of storing power. The power source 162 is located on the housing 150, which is utilized in vicinity of the tubing used with the patient. Pr. 31; Fig. 6; the disinfecting/sterilizing chamber may be used in a peritoneal dialysis process (i.e. where the dialysis machine is located, and thereby the coupler system).), and the light source unit does not receive power and is not lighted while the light source unit is detached from the coupler holder (Rasooly Pr. 28; Fig. 4; sensor system 170 indicates isolation chamber for a sufficient period of time, the controller 180 activates the light sources to emit UV light for disinfection or sterilization. This passage indicates that power is sent to the light sources when the couplers are held in a location for a sufficient period of time. Pr. 28 further indicates -- If, at any point during the disinfection cycle, the signals form the sensor system 170 indicate disconnection (or other breach in chamber isolation), the controller can deactivate the light sources, thereby halting the disinfection cycle. Therefore, the passage further indicates when there is an interruption or disconnection (i.e. when it is in use), the system is able to halt the light source (i.e. not supply power to the light source).). 
Rasooly further contains a controller that optimizes the components in the subsystem 160, such as power consumption and other operational aspects. The controller can monitor the overall power status (e.g. battery charge level) and/or performance of the battery 162, and further can establish a “sleep” mode in which power consumption is placed at a minimum to extend battery life (See Rasooly Pr. 29; in other words, the system may be turned off or not supply power to a component when not in use.). Rasooly further indicates that patients undergoing the peritoneal dialysis treatment are highly susceptible to infection that may lead to sepsis or other health complications (See Rasooly Pr. 1-2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Ogoshi’s dialysis system that utilizes lines to transport dialysate/blood, with Rasooly’s utilization of a power source, within dialysis lines, that provides power to a UV light source when a sensor determines it has been connected for a sufficient period of time and not provide power to the UV light sources when in use for a disinfection cycle; in order to appropriately disinfect the lines to reduce the infections and sepsis that may occur (See Rasooly Pr. 1-2). Since Rasooly indicates that patients undergoing peritoneal dialysis treatment are highly susceptible to infection that may lead to sepsis or other health complications (See Rasooly Pr. 1-2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sobue (US2009/0012459) – light applicator for peritoneal dialysis unit with a plurality of UV/LED’s.
Moriwaki (US2005/0006297) – coupler joint for dialyzers
Sunohara (US20040262917) – connecting coupler for a dialyzer.
Lura (US2018/0043081) / Manda (US2017/0281845) – dialysis purity control system
Iwahori (US2014/0138301) – dialysate extraction device, with coupler
Mishikin (US2006/0144776) – dialyzer head cleaning device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donovan Bui-Huynh/Examiner, Art Unit 1779 

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779